DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 - 18 have been considered but are moot because the arguments do not apply to any of the combination of references being used in the current rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 15 disclose that the size of the galvanic anode is selected such that the volume of material of the galvanic anode is directly proportional to the size and class of the flanged connection. The specification does not disclose the size and volume of the material of the galvanic anode is directly proportional to the size and class of the flanged connection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as Claims 1, 8 and 15 disclose that the size of the galvanic anode is selected such that the volume of material of the galvanic anode is directly proportional to the size and class of the flanged connection. The specification does not disclose the size and volume of the material of the galvanic anode is directly proportional to the size and class of the flanged connection.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3, 5 – 8, 10 – 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oldnall (U.S. PG Pub # 20120056415), in view of Ohsono (U.S. PG Pub # 20080075223).

 	Regarding claim 1, Oldnall discloses a gasket assembly (fig 1) for sealing between mating flange faces (flange faces of 16 and 17, fig 1) of a flanged connection with a central bore (bore with 20, fig 1), the gasket assembly comprising:
a seal member (examiner annotated fig 1 below), the seal member being ring shaped (examiner annotated fig 1 below) and having a seal member profile on an inner diameter (profile of seal member on inner diameter, examiner annotated fig 1 below); and
a galvanic anode (examiner annotated fig 1 below, as Oldnall fig 1 has the galvanic anode profile that meets the structural limitation of the claim, applicant claims a galvanic anode is in a non-sealing configuration between the mating flanges, Oldnall fig 1 discloses the galvanic anode is in a non-sealing configuration between the mating flanges 22, 24, fig 1), the galvanic anode being ring shaped member with an outer diameter in engagement with the seal member profile (examiner annotated fig 1 below) 
Oldnall discloses the gasket assembly but fails to disclose that the galvanic anode is operable to deteriorate by corrosion by way of cathodic protection to protect the mating flange faces; where

the size of the galvanic anode is selected such that the volume of material of the
galvanic anode is directly proportional to the size and class of the flanged connection:
and 
the material of the galvanic anode is selected to deteriorate at a rate that is faster 
than a rate of deterioration of an annular portion of the mating flange faces when both the galvanic anode and the annular portion of the mating flange faces are exposed to a
corrosive fluid delivered under pressure to the central bore.
	However, Ohsono teaches that the galvanic anode is operable to deteriorate by corrosion by way of cathodic protection to protect the mating flange faces (Para 0055, 0056- outer cover 50 of the gasket, fig 1 is made of Aluminum, “When the outer cover 50 is made of aluminum, the outer cover 50 is corroded more easily than the secondary lid 508 and the body 501 with material of SUS317 OR SUS625”. Therefore galvanic anode 50 is capable of being deteriorated by corrosion by way of cathodic protection to protect the flange faces of 501 and 508, fig 1); where
the size of the galvanic anode is selected such that the volume of material of the
galvanic anode is directly proportional to the size and class of the flanged connection (size of galvanic anode 50 with volume of material of 50 is directly proportional to the size and class of the flange faces of 508 and 501, fig 1. The size of the galvanic anode with the volume of material is chosen to fit into the gap between the flanges to provide tighter contact. As the size and class of the flanges become larger or smaller, the size of the gasket and thereby the volume of the material of the gasket is chosen to be larger or smaller respectively):
and 
the material of the galvanic anode is selected to deteriorate at a rate that is faster 
than a rate of deterioration of an annular portion of the mating flange faces when both the galvanic anode and the annular portion of the mating flange faces are exposed to a
corrosive fluid delivered under pressure to the central bore (intended use limitation, material of the galvanic anode 50 with Aluminum is capable of deteriorating faster than the material of the flange faces 508, 501 with material of SUS317 OR SUS625, Para 0055, fig 1 when under the exposure of the corrosive fluid, Para 0056 - “When the outer , the outer cover 50 is corroded more easily than the secondary lid 508 and the body 501”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the material of the inner flange ‘a’ of Oldnall with that of Ohsono to provide Aluminum material as part of the gasket so that the gasket is corroded more easily than the flanges to provide an expected benefit of easier replacement of the gasket than the flanges due to galvanic corrosion and the flanges are protected (Ohsono Para 0056). 



	

    PNG
    media_image1.png
    745
    892
    media_image1.png
    Greyscale

Regarding claim 2, Oldnall discloses the gasket assembly but fails to disclose that the galvanic anode is formed of a material selected from a group consisting of aluminum, magnesium and zinc.
However, Ohsono teaches that the galvanic anode is formed of a material selected from a group consisting of aluminum, magnesium and zinc (Para 0056- gasket part 50 is made of Aluminum).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to provide Aluminum material as part of the gasket so that the gasket is corroded more easily than the flanges to provide an expected benefit of easier 

 	Regarding claim 3, the combination of Oldnall and Ohsono discloses the gasket assembly, wherein the galvanic anode has an axial height less than a distance between the mating flange faces (Oldnall examiner annotated fig 1 below- galvanic anode has less height than a distance between flanges).

 	Regarding claim 5, the combination of Oldnall and Ohsono discloses the gasket assembly, further including an outer ring (outer ring, examiner annotated fig 1 below of Oldnall), the outer ring having an inner diameter (inner diameter of outer ring, examiner annotated fig 1 below of Oldnall) that engages an outer diameter of the seal member (seal member, examiner annotated fig 1 below of Oldnall).

 	Regarding claim 6, the combination of Oldnall and Ohsono discloses the gasket assembly, wherein the seal member profile extends radially outward from the inner diameter of the seal member (seal member profile extends radially outward from the inner diameter of the seal member, examiner annotated fig 1 below of Oldnall) and the outer diameter of the galvanic anode has an anode profile that engages the seal member profile (outer diameter of the galvanic anode has an anode profile that engages the seal member profile, examiner annotated fig 1 below of Oldnall).

Regarding claim 7, the combination of Oldnall and Ohsono discloses the gasket assembly, wherein the seal member profile extends radially into the inner diameter of the seal member and the outer diameter of the galvanic anode has an anode profile that engages the seal member profile (examiner annotated fig 1 below of Oldnall).

 	Regarding claim 8, Oldnall discloses a sealed flanged connection comprising:

mating flange faces (flange faces 16 and 17, fig 1) with a central bore (bore, fig 1), the mating flange faces being annular members spaced axially apart (flanges axially spaced apart, fig 1);

a seal member located between the mating flange faces (seal member of Oldnall examiner annotated fig 1 below) and forming a seal between the mating flange faces (flange faces of fig 1), the seal member being ring shaped and having a seal member profile on an inner diameter (a seal member profile on an inner diameter, examiner annotated fig 1 below of Oldnall); and

a galvanic anode, the galvanic anode being ring shaped member with an outer diameter in engagement with the seal member profile and extending radially inward from the seal member (examiner annotated fig 1 below of Oldnall), and wherein opposite facing faces of the entire length of the galvanic anode free of contact with the mating flange faces (examiner annotated fig 1 below of Oldnall, Para 0052 describes 

Oldnall discloses the gasket assembly but fails to disclose that the galvanic anode is operable to deteriorate by corrosion by way of cathodic protection to protect the mating flange faces; where
the size of the galvanic anode is selected such that the volume of material of the
galvanic anode is directly proportional to the size and class of the flanged connection:
and 
the material of the galvanic anode is selected to deteriorate at a rate that is faster 
than a rate of deterioration of an annular portion of the mating flange faces when both the galvanic anode and the annular portion of the mating flange faces are exposed to a
corrosive fluid delivered under pressure to the central bore.

	However, Ohsono teaches that the galvanic anode is operable to deteriorate by corrosion by way of cathodic protection to protect the mating flange faces (Para 0055, 0056- outer cover 50 of the gasket, fig 1 is made of Aluminum, “When the outer cover 50 is made of aluminum, the outer cover 50 is corroded more easily than the secondary lid 508 and the body 501 with material of SUS317 OR SUS625”. Therefore galvanic anode 50 is capable of being deteriorated by corrosion by way of cathodic protection to protect the flange faces of 501 and 508, fig 1); where
the size of the galvanic anode is selected such that the volume of material of the
galvanic anode is directly proportional to the size and class of the flanged connection (size of galvanic anode 50 with volume of material of 50 is directly proportional to the size and class of the flange faces of 508 and 501, fig 1. The size of the galvanic anode with the volume of material is chosen to fit into the gap between the flanges to provide tighter contact. As the size and class of the flanges become larger or smaller, the size of the gasket and thereby the volume of the material of the gasket is chosen to be larger or smaller respectively):
and 
the material of the galvanic anode is selected to deteriorate at a rate that is faster 
than a rate of deterioration of an annular portion of the mating flange faces when both the galvanic anode and the annular portion of the mating flange faces are exposed to a
corrosive fluid delivered under pressure to the central bore (intended use limitation, material of the galvanic anode 50 with Aluminum is capable of deteriorating faster than the material of the flange faces 508, 501 with material of SUS317 OR SUS625, Para 0055, fig 1 when under the exposure of the corrosive fluid, Para 0056 - “When the outer cover 50 is made of aluminum, the outer cover 50 is corroded more easily than the secondary lid 508 and the body 501”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the material of the inner flange ‘a’ of Oldnall with that of Ohsono to provide Aluminum material as part of the gasket so that the gasket is corroded more easily than the flanges to provide an expected benefit of easier replacement of the gasket than the flanges due to galvanic corrosion and the flanges are protected (Ohsono Para 0056). 
Regarding claim 10, the combination of Oldnall and Ohsono discloses the sealed flanged connection, further including an outer ring (Oldnall outer ring, examiner annotated fig 1 below), the outer ring having an inner diameter that engages an outer diameter of the seal member (Oldnall - inner diameter of outer ring engages the outer diameter of the seal member, examiner annotated fig 1 below) and extending radially outward from the seal member between the mating flange faces (Oldnall seal between flanges of examiner annotated fig 1 below).

 	Regarding claim 11, the combination of Oldnall and Ohsono discloses the sealed flanged connection, wherein the outer diameter of the galvanic anode loosely engages the seal member profile (Oldnall examiner annotated fig 1 below).

 	Regarding claim 12, the combination of Oldnall and Ohsono discloses the sealed flanged connection, wherein the outer diameter of the galvanic anode is fixed to the seal member (Oldnall examiner annotated fig 1 below).

Regarding claim 13, the combination of Oldnall and Ohsono discloses the sealed flanged connection, wherein the galvanic anode is formed of a material selected from a group consisting of aluminum, magnesium and zinc (Aluminum, Para 0056 of Ohsono).

Regarding claim 14: the combination of Oldnall and Ohsono discloses that the gasket (Oldnall 60) is a spiral wound gasket. Examples of spiral gasket are shown in IDS references: EP2101091A1 or JP20122219939. 

 	 Regarding claim 15, Oldnall discloses a method of sealing between a pair of flanges of a flanged connection with a central bore, the method comprising:

inserting a gasket assembly (gasket, Oldnall fig 1) between mating flange faces of the flanged connection (flange faces, fig 1), the gasket assembly having a seal member with ring shape and an inner diameter with a seal member profile, and a galvanic anode with a ring shape and an outer diameter in engagement with the seal member profile (Oldnall examiner annotated fig 1 below), the galvanic anode extending radially inward from the seal member profile (Oldnall examiner annotated fig 1 below) and circumscribing a central bore of the flanged connection (Oldnall examiner annotated fig 1 below); and
securing the flanges to each other to compress the seal member between the mating flange faces, while maintaining the galvanic anode in a nonsealing configuration between the mating flange faces (Oldnall examiner annotated fig 1 below between flanges, fig 1);
	delivering a corrosive fluid under pressure through the central bore of the flanged connection, exposing the galvanic anode and an annular portion of the mating flange faces to the corrosive fluid (abstract – hydraulic fluid via a hydraulic input 48 which exposes the gasket to the fluids).

Oldnall does not disclose that
the galvanic anode deteriorates by way of cathodic protection; and
the material of the galvanic anode is selected to deteriorate at a rate that is faster
than a rate of deterioration of the annular portion of the mating flange faces, to protect the annular portion of the mating flange faces while the seal member maintains sealing engagement between the mating flange faces.

	However, Ohsono teaches that
the galvanic anode deteriorates by way of cathodic protection; and
the material of the galvanic anode is selected to deteriorate at a rate that is faster
than a rate of deterioration of the annular portion of the mating flange faces, to protect the annular portion of the mating flange faces while the seal member maintains sealing engagement between the mating flange faces (material of the galvanic anode 50 with Aluminum is capable of deteriorating faster than the material of the flange faces 508, 501, fig 1, Para 0056 - “When the outer cover 50 is made of aluminum, the outer cover 50 is corroded more easily than the secondary lid 508 and the body 501”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the material of the inner flange ‘a’ of Oldnall with that of Ohsono to provide Aluminum material as part of the gasket so that the gasket is corroded more easily than the flanges to provide an expected benefit of easier replacement of the gasket than the flanges due to galvanic corrosion and the flanges are protected (Ohsono Para 0056). 
Regarding claim 16, the combination of Oldnall and Ohsono discloses the method further comprising sizing the galvanic anode to extend from the seal member to the central bore to protect an annular portion of the mating flange faces between the seal member and the central bore from corrosion with the galvanic anode (Ohsono - material of the galvanic anode 50 with Aluminum is capable of deteriorating faster than the material of the flange faces 508, 501, fig 1, Para 0056 - “When the outer cover 50 is made of aluminum, the outer cover 50 is corroded more easily than the secondary lid 508 and the body 501”).

 	Regarding claim 18, the combination of Oldnall and Ohsono discloses the method, wherein the gasket assembly includes an outer ring with an inner diameter that engages an outer diameter of the seal member, and wherein the step of inserting the gasket assembly between the mating flange faces includes radially centering the gasket assembly between the mating flange faces with the outer ring (Oldnall gasket assembly 33 between flange faces of fig 1).

Claims 4, 9, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oldnall, in view of Ohsono and in further view of Jenkins (U.S. PG Pub # 20090115139).

Regarding claim 4, the combination of Oldnall and Ohsono discloses the gasket assembly.
The combination does not disclose the ring joint groove of the mating flange faces.
However, Jenkins teaches the ring joint groove of the mating flange faces (joint groove, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the mating flange faces of Oldnall to have the ring joint groove of Jenkins to ensure that there is not contact between the mating flange faces and the galvanic anode ring to avoid friction between the parts.

The combination of Oldnall, Ohsono and Jenkins discloses that the seal member is sized to selectively engage a ring joint groove of the mating flange faces (groove of flanges, fig 2 of Jenkins) and the galvanic anode is sized to extend from the ring joint groove to the central bore (galvanic anode extends from groove, examiner annotated fig 1 below of Oldnall and fig 2 of Jenkins).

Regarding claim 9, the combination of Oldnall, Ohsono and Jenkins discloses the sealed flanged connection, further comprising a joint groove located on each of the mating flange faces (groove of flange faces, Jenkins fig 2), wherein the seal member is located within the joint groove and the galvanic anode extends from the joint groove to the central bore (Oldnall examiner annotated fig 1 below).

Regarding claim 14, the combination of Oldnall, Ohsono and Jenkins discloses the sealed flanged connection, wherein the seal member is selected from a 

Regarding claim 17, the combination of Oldnall, Ohsono and Jenkins discloses the method, wherein the mating flange faces each have a joint groove, and wherein the step of inserting the gasket assembly between the mating flange faces includes inserting the seal member within the joint groove (Oldnall seal ‘a’, examiner annotated fig 1 below between the flange faces of Jenkins fig 2). 	



	


    PNG
    media_image1.png
    745
    892
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .





/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                        
	
/VISHAL A PATEL/Primary Examiner, Art Unit 3675